Citation Nr: 1733935	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  08-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a respiratory disability.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The Appellant had National Guard service from July 1986 to February 1991, including a period of active duty for training (ACDUTRA) from October 1986 to April 1987.  Additional periods of ACDUTRA and/or inactive duty training (INACDUTRA) have not yet been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Appellant testified at a Board hearing in July 2010.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In September 2015, the Board remanded the claims to verify whether the Appellant had any additional periods of ACDUTRA and/or INACDUTRA following his ACDUTRA period that ended in April 1987.  The Board's remand instructed the AOJ to request from the Defense Finance and Accounting Service (DFAS) verification of the complete dates and types of the Appellant's military service for the period between April 1987 to February 1991, "specifically noting whether such duty was active duty, ACDUTRA, or INACDUTRA. All periods of ACDUTRA and INACDUTRA should be separately noted" (emphasis added).  Although the AOJ secured leave and earnings statements (LESs) from DFAS, it is unclear from these documents whether such duty was active duty, ACDUTRA, and INACDUTRA.  Unfortunately, another remand is necessary to ensure compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1. Through DFAS or other appropriate entity, the AOJ should identify and document for the record the specific dates when the Appellant was on active duty, ACDUTRA, or INACDUTRA, and identify which dates he was on ACDUTRA versus INACDUTRA.  All periods of ACDUTRA and INACDUTRA should be separately noted.  If the AOJ is unable to determine the exact dates of ACDUTRA and INACDUTRA, such should be noted in the record.   

2. Thereafter, review the November 2012 and May 2013 examination reports and medical opinions to see if an addendum is needed for either or both examinations.  For example, if the Appellant had a subsequent period of active duty, ACDUTRA, or INACDUTRA following April 1987, it could impact the medical opinions, as both opinions cite to the time elapsed since separation from service in their rationale.

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Appellant and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




